Exhibit 10.2

 



 

 

SECOND AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

DATED AS OF MARCH 24, 2014

 

AMONG

 

EMERALD OIL, INC.,
as Borrower,

 

The guarantors PARTY HERETO,

 

Wells Fargo Bank, N.A.,
as Administrative Agent,

 

and

 

The Lenders Party Hereto

 

 

 

 

SOLE BOOKRUNNER AND SOLE LEAD ARRANGER

 

WELLS FARGO SECURITIES LLC

 

 

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) dated as of
March 24, 2014, is among Emerald Oil, Inc., a Montana corporation (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”), each Lender
(as defined below) party hereto, and Wells Fargo Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns, the “Administrative Agent”).

 

RECITALS

 

A.                The Borrower, the Administrative Agent and the banks and other
financial institutions from time to time party thereto (together with their
respective successors and assigns in such capacity, each a “Lender”) have
entered into that certain Credit Agreement dated as of November 20, 2012 as
amended by that certain First Amendment dated as of February 18, 2013 (as
amended, restated, modified or supplemented from time to time until the date
hereof, the “Credit Agreement”).

 

B.                 The Borrower has requested and the Majority Lenders have
agreed to amend certain provisions of the Credit Agreement.

 

C.                 NOW, THEREFORE, to induce the Administrative Agent and the
Lenders to enter into this Second Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.    Definitions. Unless otherwise defined in this Second Amendment,
each capitalized term used in this Second Amendment has the meaning assigned to
such term in the Credit Agreement. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.

 

Section 2.    Amendments to Credit Agreement.

 

2.1              Section 1.02. The following defined terms are hereby amended in
their entirety or added, as applicable, to read as follows:

 

‘“Agreement’ means this Credit Agreement, including the Schedules and Exhibits
hereto, as amended by the First Amendment to Credit Agreement dated as of
February 18, 2013 and the Second Amendment to Credit Agreement dated as of March
24, 2014, as the same may be amended, amended and restated, supplemented or
modified from time to time.

 

‘Cash Equivalent’ means unrestricted (a) cash held in US Dollars and (b)
Investments of the type identified in Section 9.05(c) to (f).

 

‘Convertible Notes’ means those certain 2019 2.00% Convertible Senior Notes
issued by the Borrower pursuant to the Indenture in the original principal
amount of up to $172,500,000.

 

1

 



‘Indenture’ means that certain Indenture dated as of March 24, 2014 between the
Borrower and U.S. Bank National Association as the trustee.”

 

2.2              Section 8.17. Section 8.17 is hereby amended and restated in
its entirety to read as follows:

 

“Section 8.17 Preferred Stock Agreement, Warrant Agreement and Indenture. The
Borrower may amend the Preferred Stock Agreement, the Warrant Agreement and the
Indenture or any other agreement or condition relating to the Preferred Stock,
the Warrant Shares or the Convertible Notes or contained in any instrument or
agreement relating thereto from time to time provided that any such amendment
which would (a) increase the number of Preferred Stock or Warrant Shares or the
aggregate principal amount of the Convertible Notes issuable under any such
instrument or agreement, (b) alter any redemption requirement or (c) materially
affect the Loans, the priority of the Liens and security interests of the
Administrative Agent in the collateral and Oil and Gas Properties, the Credit
Documents or any Credit Party, must be approved by all of the Lenders prior to
such amendment.”

 

2.3              Section 9.01(a). Section 9.01(a) is hereby amended and restated
in its entirety to read as follows:

 

“(a) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day
of any fiscal quarter, commencing with the quarter ending December 31, 2013,
permit its ratio of Total Debt as of such date (and for any fiscal quarter
ending in calendar year 2014, less Cash Equivalents in excess of $10,000,000, if
any, as of such date) to EBITDAX for the four fiscal quarters ending on such
date to be greater than 3.5 to 1.0;”

 

2.4              Section 9.02(f). Section 9.02(f) is hereby amended and restated
in its entirety to read as follows:

 

“(f) the Convertible Notes.”

 

2.5              Section 9.04. Section 9.04 is hereby amended by deleting “and”
after clause (iii) and replacing it with a comma, deleting the period at the end
of clause (iv) and adding the following:

 

“, (v) so long as no Default, Event of Default or Borrowing Base Deficiency is
occurring or would result therefrom, the Borrower may make interest payments
with respect to the Convertible Notes at a rate of no more than 2.00% per annum
and (vi) the Convertible Notes may be converted to common stock of the Borrower
in accordance with the terms of the Indenture.”

 

2

 



2.6              Section 10.01(f). Section 10.01(f) is hereby amended and
restated in its entirety to read as follows:

 

“(f) (i) the Borrower or any other Loan Party shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable or (ii)
the occurrence of a “fundamental change” as defined in the Indenture, unless the
Convertible Notes are converted to common stock of the Borrower in connection
therewith.”

 

2.7              Section 10.01(g). Section 10.01(g) is hereby amended and
restated in its entirety to read as follows:

 

“(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any other Loan Party to make an
offer in respect thereof, provided that a conversion of the Convertible Notes
into common stock of the Borrower in accordance with the terms of the Indenture
shall not be an Event of Default under this Section 10.01(g).”

 

2.8              Section 10.01(l). Section 10.01(l) is hereby amended by
deleting the word “continued” and replacing it with the word “continue”.

 

Section 3.    Effectiveness. This Second Amendment shall become effective on the
first date on which each of the conditions set forth in this Section 3 is
satisfied (the “Second Amendment Effective Date”):

 

3.1              The Administrative Agent shall have received duly executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Second Amendment from the Borrower, each Guarantor and Lenders constituting
the Majority Lenders.

 

3.2              The Borrower shall have paid all fees and other amounts due and
payable on or prior to the Second Amendment Effective Date to the extent
invoiced, including all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.

 

3.3              The Administrative Agent shall be reasonably satisfied with the
terms and conditions of the Indenture.

 

3.4              No Default or Event of Default shall have occurred and be
continuing as of the date hereof, after giving effect to the terms of this
Second Amendment.

 

3

 



Section 4.    Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.    Miscellaneous. (a) On and after the effectiveness of this Second
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in each other Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
otherwise modified by this Second Amendment; (b) the execution, delivery and
effectiveness of this Second Amendment shall not, except as expressly provided
herein, operate as a waiver of any default of the Borrower or any right, power
or remedy of the Administrative Agent or the Lenders under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart; and (d) delivery of an executed counterpart of a signature
page to this Second Amendment by telecopier or electronic mail shall be
effective as delivery of a manually executed counterpart of this Second
Amendment.

 

Section 6.    Ratification and Affirmation; Representations and Warranties. The
Borrower and each Guarantor hereby (a) acknowledges the terms of this Second
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended or modified hereby and (c)
represents and warrants to the Lenders that as of the Second Amendment Effective
Date, after giving effect to the terms of this Second Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct), except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct) as of such specified
earlier date, and (ii) no Default or Event of Default has occurred and is
continuing.

 

Section 7.    Loan Document. This Second Amendment is a Loan Document as defined
and described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

 

Section 8.    No Oral Agreements. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, INCLUDING THIS SECOND AMENDMENT, embody the entire agreement and
understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their officers thereunto duly authorized as of the date first above
written.

 





BORROWER: EMERALD OIL, INC., a Montana corporation         By: /s/ Paul Wiesner
    Name: Paul Wiesner     Title:   Chief Financial Officer            
GUARANTOR: EMERALD WB LLC         By: /s/ Paul Wiesner     Name: Paul Wiesner  
  Title:   Chief Financial Officer, for and on behalf of
            each of the foregoing Guarantors



 

 



Signature Page

Emerald oil, inc – Second Amendment



 

 

 

 



ADMINISTRATIVE AGENT AND LENDER:

WELLS FARGO BANK, N.A., as Administrative Agent and as a Lender        



 

  By:   /s/ Suzanne Ridenhour     Name: Suzanne Ridenhour
Title: Director



 

 

 

 

 

Signature Page

Emerald oil, inc – Second Amendment

 

